Citation Nr: 0708466	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-30 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of cold 
injury to both feet.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1951 to September 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously before the Board in October 2004 when it 
was remanded for further development of the evidence.

The appellant testified at a travel Board hearing in June 
2004.  A transcript of this hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not shown to have 
manifested during the veteran's active duty or for many years 
thereafter, nor is any current bilateral hearing loss 
disability shown to be otherwise related to such service.

2.  The veteran's residuals of cold injury of the feet are 
not shown to be related to any in-service exposure to cold, 
nor are any current residual of cold injury of the feet shown 
to be otherwise related to the veteran's active duty service.

3.  The veteran is not shown to have participated in combat 
and his exposure to the claimed inservice PTSD stressors have 
not been verified.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Disability of the feet was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, (2006).

3.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated June 2002, including 
special notice particular to the development of PTSD claims.  
Moreover, in the June 2002 letter, the appellant was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the June 2002 letter was sent to the 
appellant prior to the April 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the June 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In any event, a 
December 2004 letter expressly notified the appellant of the 
need to submit any pertinent evidence in his possession, and 
this letter was sent prior to the most recent readjudication 
of this case at the RO associated with the December 2006 
supplemental statement of the case.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

As well, in May 2002 letter the RO informed the veteran that 
it had attempted to obtain his service records, but had 
learned that nearly all of those records were unavailable 
because they were destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  See Dixon v. 
Derwinski, 3 Vet.App. 261 (1992) (holding that, where a 
veteran's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  The RO asked the veteran to assist in 
reconstructing his service data by submitting additional 
information regarding his treatment during service.  The May 
2002 and June 2002 letters notified the veteran of 
alternative types of evidence, including witness statements, 
to support his claims.  To the extent that the notice of 
alternative types of evidence may be deemed inadequate for 
any reason, the Board finds no prejudice to the veteran as a 
later October 2005 development letter prompted the veteran to 
provide the RO with information to obtain a witness statement 
and, moreover, the veteran indicated in November 2005 and 
March 2006 that he had no other sources of evidence to 
consider.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO did furnish the appellant with the June 2002 letter 
notifying him to submit evidence detailing the nature and 
severity of the pertinent disabilities.  The RO also 
furnished the appellant with a letter in March 2006 which 
directly explained how VA determines disability ratings and 
effective dates.  All of these notices were provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
December 2006.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO has obtained or attempted to 
obtain all evidence identified by the veteran concerning his 
claimed disabilities.  There is no indication of any 
available outstanding records, identified by the appellant, 
which have not been obtained.  As noted above, the veteran's 
service medical and personnel records appear to have been 
almost entirely destroyed.  In a case in which a claimant's 
service records are unavailable through no fault of his own, 
there is a heightened obligation for VA to assist the veteran 
in the development of his claim and to provide reasons or 
bases for any adverse decision rendered without these 
records.  See O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see 
also Moore v. Derwinski, 1 Vet.App. 401 (1991) (holding that 
the heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In May 2002, the RO 
requested that the veteran complete NA Form 13055 in order to 
facilitate a search for any reconstructed service medical 
records.  The veteran's reply was received and utilized by 
the RO.  VA outpatient records have been obtained and the 
veteran has been provided a VA examination in conjunction 
with each of his claims.  In November 2005 and in March 2006, 
the veteran indicated that he had no other evidence or 
sources of evidence to pursue in developing these claims.

In a February 2006 memo contained in the claims file, the RO 
documented the steps taken to attempt to obtain evidence in 
lieu of the veteran's unavailable service records.  The Board 
notes that the memo is corroborated by contemporaneous 
documentation in the record showing the RO's diligence in 
pursuing alternative sources of evidence.  In particular, the 
Board notes that the RO repeatedly sought records from the 
NPRC, and made numerous topic-specific and date-specific 
search requests for multiple types of records including 
"sick/morning reports." The record also reflects that the 
RO attempted to obtain specific enough information to create 
a search request that would conform to the requirements of 
the U.S. Armed Services Center for Unit Records Research 
(CURR, as it was then known), but was unable to do so with 
the information provided by the veteran.

Thus, the Board is satisfied that all sources for further 
development of the record have been reasonably exhausted and 
that further referral of this matter to the NPRC will not 
result in additional development of the record.

The Board notes that the VA examination report associated 
with the veteran's claim of service connection for residuals 
of cold injury to his feet does not specifically provide a 
medical opinion addressing whether there is a causal nexus 
between the veteran's current residuals of cold injury and 
his time in service.  However, as discussed below, there is 
no evidence of record showing that the veteran suffered any 
cold injury during service or for many years following 
service, and no clinical abnormalities of the feet were noted 
during a December 1978 VA examination conducted 24 years 
after service.  In view of these facts, the Board concludes 
that the record as it stands includes sufficient competent 
evidence to decide the claim and that no remand for an 
etiology opinion is necessary.  38 C.F.R. § 3.159(c)(4).  
Indeed, in light of the medical evidence of record, any 
opinion relating current residuals of cold injury in the feet 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

Analysis

The issues on appeal involve claims of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

The Board again notes that most of the veteran's service 
records are missing and appear to have been destroyed.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 
Vet.App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet.App. 215 
(2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].

I.  Bilateral Hearing Loss

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
The results of a VA audiological examination in July 2006  
reveal auditory thresholds of greater than 40 decibels for 
several of the relevant frequencies in each ear.  However, 
the record provides no indication of hearing loss during 
service or for many years after discharge.  The available 
service medical records are extremely limited and there is no 
contemporaneous evidence whatsoever indicating any hearing 
problems during the veteran's service.

The record is silent as to any treatment or complaints of 
hearing loss prior to the veteran's filing of this claim in 
April 2002, more than 47 years after separation from service.  
This lengthy period without contemporaneous evidence of 
complaint or treatment weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  The Board notes 
that the veteran filed a claim for VA benefits in October 
1978 but did not indicate any reference to hearing-loss at 
that time; a December 1978 VA examination report of record 
specifically indicates that hearing loss was not found at 
that time and that the veteran's ears showed no pertinent 
abnormality except for "much wax" in the left ear canal.  
This suggests that the veteran's current hearing loss 
pathology had not manifested by that time, which was over 24 
years following service, and that the veteran did not believe 
that he suffered from chronic hearing loss related to service 
at that time.

The veteran was afforded a VA audiological examination in 
July 2006 in association with this claim.  The examination 
report offers an effectively conditional etiology opinion 
regarding the veteran's hearing loss; the examiner explains 
that the veteran would have experienced "noise of sufficient 
intensity to cause a hearing loss in a susceptible individual 
while serving in [combat] as a machine gunner.  Therefore ... 
it is as likely as not that at least a portion of current 
[hearing loss] is attributable to noise exposure in military 
service."  The Board observes that this etiology opinion 
relies on the factual assumption that the veteran served in 
combat as a machine gunner; thus, the opinion supports the 
veteran's claim to the extent that it shows a medical 
determination that if the veteran served in combat as a 
machine gunner then it is as likely as not that some portion 
of his hearing loss was caused by that experience.

Thus, the record must be carefully examined to determine if 
it shows that the veteran served in combat as a machine 
gunner.  The veteran has testified, including in his May 2002 
Form NA 13055 and his June 2004 hearing testimony, that he 
experienced combat as a machine gunner in Korea during a 
period from June 1952 to December 1952.  The available 
service records include two service medical reports, from 
January 1952 and July 1954, which do not provide any 
indication of combat service nor do they otherwise 
corroborate the veteran's description of his pertinent 
service.  Service personnel records associated with the 
veteran's discharge also make no indication of the type of 
service described by the veteran.  Additionally, the 
certificate issued by the NPRC verifying the veteran's 
general military service contains no information to confirm 
combat service as a machine gunner in Korea.  In light of 
VA's heightened duty in these circumstances to assist the 
veteran in developing alternative sources of evidence, 
extensive efforts have been undertaken by the RO to 
corroborate any pertinent element of the service the veteran 
describes.  These efforts failed to reveal any official 
document to link the veteran to the described combat service 
in Korea or to link the veteran to the military unit he has 
described serving with in Korea.  In sum, there is no 
official documentation to show that the veteran served in 
combat as a machine gunner in Korea.

In January 2006, VA received a written statement from another 
veteran offering testimony to corroborate the assertions of 
the appellant-veteran regarding the nature of his service in 
Korea.  This statement indicates that the author was the 
appellant-veteran's platoon sergeant from June 1952 through 
December 1952 in Korea with the company and division that the 
appellant-veteran had previously testified he served with in 
Korea.  The statement further indicates that the veteran 
experienced combat.

Unfortunately, the reliability and credibility of this 
January 2006 letter has been cast in significant doubt.  The 
RO's attempt to confirm the author's own service information 
revealed that the author was not assigned to the company and 
division in question until December 18, 1952.  Thus, the 
record indicates that the statement's author was not in a 
position to corroborate the appellant-veteran's service and, 
moreover, substantially contradicts the factual assertions of 
the statement so as to undermine its probative reliability.  
The Board observes that the veteran has indicated, including 
in filling out a May 2002 NA Form 13055, that his time with 
the division and company he served with in Korea ended in 
December 1952 and, during that month, the veteran was 
reassigned and served in Japan.  Thus, it appears that the 
author of the January 2006 letter and the appellant-veteran 
were assigned to the same company no more than 13 days 
(assuming the appellant-veteran began his December service in 
Japan on December 31st) and quite possibly as few as zero 
days (if the appellant-veteran's December service in Japan 
began prior to December 18th).  Even viewing this ambiguity 
in the light most favorable to the veteran, a picture of the 
facts emerges which is substantially inconsistent with the 
January 2006 letter's account of nearly 7 months of service 
together involving several different locations and combat 
experiences.  Thus, the Board cannot find that the January 
2006 letter constitutes reliable and credible probative 
evidence adequate to confirm the appellant-veteran's 
description of combat service.

The Board acknowledges the veteran's own testimony that he 
was exposed to acoustic trauma in combat during service in 
Korea, which has subsequently developed into his current 
bilateral hearing loss disability.  However, the Board is 
unable to find that the veteran's testimony is sufficient to 
demonstrate the nature of his service in this case in the 
absence of any corroborating documentation.  Significantly, 
the Board notes that the veteran has previously made 
inconsistent statements regarding his contentions of combat 
service in Korea, raising some uncertainty regarding the 
reliability of the veteran's uncorroborated recollections.

In this regard, the Board observes that in his August 2003 
substantive appeal, the veteran stated that his "right thigh 
wound occurred in combat....  I should have received the purple 
heart medal for my thigh wound."  However, the veteran had 
previously indicated, in filing a claim for service 
connection in April 2002, that his right thigh injury 
occurred in December 1951, prior to any period of time he has 
contended he served in combat.  A January 1952 service 
medical record also indicates that the veteran's right thigh 
injury occurred in December 1951 and specifies that "patient 
was stabbed in thigh in a  tavern fight..."  The Board also 
observes that, in his May 2003 notice of disagreement, the 
veteran indicated that he recalled being hospitalized for a 
month for his right thigh injury in July 1954, a date which 
follows any period of described combat service; a late July 
1954 service medical record shows treatment for an infection 
with no indication of extended hospitalization or right thigh 
injury.  The Board must take note of the significant 
inconsistency of the veteran's past recollections of service 
events in assessing the probative weight of his 
uncorroborated recollections; in this case, the veteran's 
testimony is not shown to be so reliable as to sufficiently 
verify the details of his service in the absence of any 
qualified corroborating evidence.

Thus, the record contains no qualified evidence to 
demonstrate that the veteran served as a machine gunner in 
combat in Korea.  Without this factual assertion being 
sufficiently established in the record, the July 2006 VA 
examiner's conclusion carries no probative weight as it was 
expressly relying upon the assumption that the veteran served 
as a machine gunner in combat in Korea as described by the 
veteran.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  See Miller v. West, 11 Vet.App. 
345, 348 (1998).  Further, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).

The Board also notes that the veteran originally described 
experiencing acoustic trauma from firing ranges in training 
in Kansas when he first advanced this claim for service 
connection in a July 2002 statement.  However, the Board 
notes that the July 2006 VA examiner reviewed the veteran's 
claims folder and interviewed the veteran, but did not 
indicate a medical finding that the veteran's current hearing 
loss may have been caused by exposure to noise during basic 
training; the July 2006 etiology opinion expressed the 
medical conclusion that that hearing loss could have been 
caused by the combat experiences the veteran describes, which 
the veteran described in March 2003 as involving "mortars, 
field artillery, personnel carriers and tanks."

The Board acknowledges that, by advancing this claim, the 
veteran himself is asserting that his current hearing loss is 
causally linked to his service.  However, while the veteran 
as a lay person is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

Thus, there is no competent evidence in the record suggesting 
a causal link between the veteran's current hearing loss and 
his service, except for a medical opinion indicating that 
combat service as a machine gunner could have caused hearing 
loss; the Board has been unable to find evidence in the 
record to demonstrate that the veteran had combat service as 
a machine gunner.  The Board is presented with an evidentiary 
record which does not show chronic hearing loss during 
service or for 47 years following service, and the record 
shows that hearing loss was not noted during an exam 24 years 
following service.  Because there is no competent evidence 
suggesting a causal link between the veteran's hearing loss 
and his service, and because of the length of time following 
service prior to any medical evidence of hearing loss, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

II.  Residuals of cold injury to both feet

The veteran has described being exposed to severe cold 
conditions during winter of a tour of duty in Korea.  The 
first medical evidence of record which contains a medical 
diagnosis of residuals of cold injuries is a June 2006 VA 
examination report.  The veteran has explained, including 
during his June 2006 VA examination, that he had not 
previously sought medical consultation or professional 
treatment for his feet since the time of his separation from 
service.  None of the limited available service medical 
records contain any indication of cold injury or exposure to 
cold conditions, and no medical evidence of record indicates 
complaints or treatment of cold injury symptomatology until 
the veteran filed this claim for service connection in April 
2002, over 47 years after his separation from service.  This 
lengthy period without contemporaneous evidence of complaint 
or treatment weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000).

The Board notes that the veteran filed a claim for VA 
benefits involving a back injury in October 1978.  In 
association with that claim, the veteran underwent a VA 
examination in December 1978 and the associated examination 
report is of record.  Significantly, this December 1978 
report shows that the veteran described "he had no physical 
injuries while in army service."  The December 1978 report 
reflects a general examination of the veteran which includes 
a notation indicating that the veteran's feet were inspected, 
including with the test for a Babinski sign involving the 
doctor's handling of the foot; the report includes a note 
that "no sensory or [illegible] loss found in lower 
extremities."  The report also indicates that "all deep 
tendon reflexes" were tested in the lower extremities with 
no abnormal results noted.  This is a significant contrast to 
the veteran's currently diagnosed residuals of cold injury in 
the June 2006 VA examination report, as the recent report 
includes the medical observation that "the veteran has 
essentially no reflexes in the lower extremities."

The fact that the December 1978 medical examination found no 
significant foot pathology and, specifically, found no 
neurological defect associated with the veteran's feet, 
suggests that the current pathology diagnosed as cold injury 
residuals associated with the loss of reflex was not present 
in December 1978.  The fact that the veteran did not report 
cold injury residuals to the VA while pursuing a different 
claim for benefits, and the fact that the veteran did not 
report any lingering injuries from service during the 
examination, strongly suggest that the veteran did not 
believe that he suffered from cold injury residuals related 
to service at that time, over 24 years after separation from 
service.  The Board also notes that a VA examination report 
from September 1994 was reviewed and considered, and likewise 
contains no indication of any pertinent complaints or 
pathology of the feet.

The evidence does not demonstrate a continuity of 
symptomatology of the veteran's residuals of cold injuries 
from his service through his current diagnosis, and there is 
no indication that the veteran ever reported pertinent 
symptoms or sought treatment for this disability during the 
more than 47 years between separation from service and the 
filing of this claim.

The Board acknowledges that the veteran has a current 
diagnosis of cold injury residuals affecting his feet.  
Moreover, by advancing this claim of service connection, the 
veteran himself is asserting that his cold injury residuals 
were caused by his active duty service.  Although the veteran 
is competent to testify as to his symptomatology, a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

In this case the medical evidence does not indicate that any 
medical professional observed a pathology of cold injury 
residuals for 47 years following service.  There is evidence 
of record which indicates that, 24 years following service, 
the veteran did not believe he had cold injury residuals due 
to his service nor did he manifest the symptoms of cold 
injury residuals during a medical examination.  In short, the 
preponderance of the evidence is against a finding that 
service connection is warranted for the veteran's residuals 
of cold injury to his feet.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

III. PTSD

The veteran is claiming service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of  
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999). 

As an initial matter, the Board notes that the record 
reflects that the veteran is currently diagnosed with PTSD, 
including as determined by the June 2006 VA examination 
report.  The veteran has testified, including at his June 
2004 Board hearing, that he suffers from PTSD due to 
experiences associated with combat during service in Korea.  
During the VA examination, and throughout the development of 
this appeal, the veteran has described various experiences 
involving combat violence and threats to his safety during 
service in Korea.

The veteran's appeal for service connection for PTSD has, 
however, encountered a significant challenge and a great deal 
of development effort in attempting to verify the occurrence 
of the veteran's claimed stressors.  In this regard, 38 
C.F.R. § 3.304(f) requires "credible supporting evidence 
that the claimed in-service stressor occurred."  This 
requirement applies to this case unless "the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat."  38 
C.F.R. § 3.304(f)(1).

As discussed in an earlier section of this decision, there is 
very little available official documentation of the veteran's 
service and, among this documentation, there is absolutely no 
indication that the veteran served in Korea or that he 
engaged in combat.  In accordance with a prior remand, and 
consistent with the heightened duty to assist the veteran in 
light of the destruction of his service records, a 
substantial effort was undertaken by the RO to develop 
alternative sources of evidence which might support his 
claim.  The details of these efforts were discussed above in 
the section addressing VCAA requirements, and the steps taken 
by the RO are documented in the record, including in a 
February 2006 RO memorandum.

No official documentation has been discovered to indicate 
that the veteran participated in combat.  As was discussed in 
more detail above, a January 2006 letter written by another 
veteran in support of the appellant-veteran fails to 
probatively demonstrate that the veteran served in combat; it 
was discovered by the RO that, according to the service 
records of the veteran authoring the letter, that author was 
not assigned to the division and company in which he claims 
to have served with the appellant-veteran during the period 
in which they claim to have served together.  The letter's 
value as witness testimony to establish the nature of the 
appellant-veteran's service is substantially undermined by 
the fact that the letter is contradicted by its author's 
service records.  Moreover, the contradiction substantially 
undermines the basis for the letter's purported corroborative 
value, in that service records show that the letter's author 
did not serve in a place to witness the service of the 
appellant-veteran during the claimed period of time.  Thus, 
this letter fails to establish that the veteran served in 
combat.  As there is no other evidence to corroborate the 
veteran's claim that he served in combat, the Board cannot 
find that the record establishes that the veteran engaged in 
combat in Korea during service.

As it is not established that the veteran engaged in combat 
during service, the Board cannot consider any claimed 
stressor to be verified without credible supporting evidence 
to corroborate the veteran's claim.  In this light, the Board 
observes that an essential premise for all of the veteran's 
reported in-service stressors is that he actually served in 
combat in Korea.  This case is somewhat unusual in that the 
unavailability of the substantial majority of the veteran's 
service records has made the most basic details of the 
veteran's service opaque and essentially impossible to 
verify.  The Board sympathizes with the veteran over the fact 
that the unavailability of his records is due to no fault of 
his own, yet the Board has no discretion in this case to 
award service-connection without qualified evidence.  Despite 
the best efforts of the RO and the veteran, absolutely no 
documentation has been discovered which probatively indicates 
that the veteran served in Korea; this includes the fact that 
there is no probative evidence associating the veteran with 
the division and company he claims he served with in Korea.  
Indeed, the record does not even contain any reference to 
Korea or to any type of combat prior to the filing of this 
claim.

Because the contention that the veteran served in combat in 
Korea is not supported by any qualified corroborating 
evidence, none of the veteran's stressors can be said to be 
supported by corroborating evidence because all of claimed 
stressors are associated with service in Korea.  The Board 
acknowledges that one of the incidents the veteran described, 
including in his June 2004 hearing testimony, has been 
partially verified to have occurred: the veteran described 
seeing a fellow serviceman wounded in combat, and in March 
2006 the veteran successfully provided to the RO the name and 
the home state of a man who was verified to have been wounded 
in November 1952 in Korea, serving in the division and 
company indicated by the veteran.  After careful 
consideration, however, the Board believes that it cannot 
consider this to be a verified stressor; even though the 
described event is documented to have occurred, the record 
contains no qualified evidence to show that the veteran's 
service brought him into contact with the event.  In light of 
38 C.F.R. § 3.304(f), the Board cannot deem a stressor is 
verified based only on the veteran's uncorroborated account.  
In this case, there is no credible evidence to support the 
veteran's account that he was serving Korea with the 
specified division and company in November 1952.

It is regrettable that the veteran's claim may be so 
handicapped by the destruction of his service records through 
no fault of his own.  The Board, however, may not grant 
service-connection without the proper evidence in accordance 
with the applicable law; in this case there is simply 
insufficient evidence to link the veteran's PTSD diagnosis to 
any verifiable in-service stressor.

The veteran's diagnosis of PTSD, first shown many years after 
service, has not been attributed to a verified in-service 
stressor.  Accordingly, service connection for PTSD must be 
denied.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet.App 49 (1990); Ortiz v. Principi, 274 F.3d 1361 
(Fed.Cir. 2001).



ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


